Citation Nr: 0712690	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  01-09 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for an eye disorder. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey in which the RO denied service connection 
for retinochoroiditis of both eyes.  The appellant, who had 
active service from August 1955 to August 1959, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.    
 
In a July 2003 decision, the Board reopened the appellant's 
claim for service connection for an eye disorder on the basis 
of new and material evidence.  The Board then remanded the 
case for additional development.  Subsequent to the 
completion of this development, the case was returned to the 
Board for further review.  

In an April 2005 decision, the Board denied the appellant's 
claim of entitlement to service connection for an eye 
disorder.  The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
"Court").  In June 2006, the Court vacated and remanded the 
Board's April 2005 decision in light of a Joint Motion to 
Remand submitted by the parties. See June 2006 Joint Motion 
for Remand; June 2006 Court order.  As such, the appeal has 
been returned to the Board for compliance with the 
instructions set forth in the June 2006 Joint Motion to 
Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.




REMAND

A review of the record with respect to the issue of 
entitlement to service connection for an eye disorder 
discloses a need for further development prior to final 
appellate review.  In this regard, the Board observes that it 
determined in a July 2003 decision that the RO should obtain 
an expert medical opinion from a retina specialist or other 
similarly trained specialist regarding the etiology of the 
appellant's eye disorder.  The examiner was to be instructed 
to: (1) list all clinical findings associated with the 
appellant's eyes; (2) diagnose all eye disorders shown to 
exist; and (3) opine whether each disorder was at least as 
likely as not related to the appellant's period of active 
service in Greenland. See July 2003 decision, p. 9.  In 
addition, the examiner was to discuss a November 1999 opinion 
of James P. Stewart, O.D. contained in the claims file and 
indicate whether the examiner agreed with this report's 
findings. Id.  Lastly, the examiner was to reconcile his or 
her opinion with all other medical opinions of record. Id. 

The appellant underwent a VA examination in October 2004 by 
two physicians, including a retinal specialist. See October 
2004 examination report, p. 3.  After reviewing the 
appellant's claims file and performing an examination, the 
appellant was diagnosed with end stage Stargardt's disease.  
The examiners opined that the appellant's disease was not 
likely related to his service in Greenland. Id., p. 4.  After 
receiving this report, the RO affirmed its decision to deny 
service connection for an eye disorder in a Supplemental 
Statement of the Case dated in January 2005.  Thereafter, the 
RO referred the appeal to the Board, which issued a decision 
denying service connection for an eye disorder in April 2005.  

However, in a June 2006 Joint Motion to Remand, VA's General 
Counsel and the appellant argued that the Board erred in 
issuing its April 2005 decision on the basis that the October 
2004 VA examination report was insufficient for rating 
purposes.  Specifically, the parties argued that while the 
October 2004 examiners appeared to comply with the first 
position of the July 2003 remand instructions, they failed to 
discuss Dr. Stewart's November 1999 medical opinion or 
reconcile their opinion with that of Dr. Stewart. See June 
2006 Joint Motion for Remand, p. 2.  In addition, the parties 
argued that the examiners erred by not reconciling their 
October 2004 medical opinion with that of the other medical 
opinions contained in the record on appeal. Id.  As such, the 
parties requested that the case be remanded to the Board for 
compliance with the July 2003 remand examination 
instructions. See Stegall v. West, 11 Vet. App. 268 (1998) 
(holding "that a remand by this Court or the Board confers on 
the appellant or other claimant, as a matter of law, a right 
to compliance with the remand orders").  

In its June 2006 order, the Court granted the June 2006 Joint 
Motion to Remand and ordered that the Board comply with the 
instructions set forth therein.  Therefore, in compliance 
with the Court's June 2006 order, the Board remands this case 
to the RO for the purpose of referring the appellant's claims 
file back to October 2004 VA examiners for fulfillment of the 
Board's July 2003 examination instructions.  	

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107. See also 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

2.  The RO should refer the appellant's 
claims file to the examiners who 
performed the appellant's October 2004 
examination (if available), or another 
appropriately qualified specialist, to 
obtain clarification of the October 2004 
examination report.  As provided 
previously in the July 2003 Board 
decision, the examiner(s) should review 
all medical evidence contained in the 
claims file.  Thereafter, the examiner(s) 
should specifically discuss his or her 
consideration of the November 1999 
opinion of James P. Stewart, O.D., as 
well as all other medical opinions of 
record.  The examiner(s) must then 
reconcile the October 2004 medical 
opinion with the other medical opinions 
of record, including the November 2004 
opinion of Dr. Stewart.  The examiner(s) 
should provide a clear rationale for all 
opinions expressed and provide a 
discussion of the facts and medical 
principles involved in formulating his or 
her opinion.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his attorney should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



